The demurrers to the declaration were properly sustained.
The declaration is founded upon an imaginary duty of a shopkeeper to keep the sidewalk in front of his shop safe for his customers by removing ice therefrom. The law imposes no such obligation. When the customer leaves the shop and steps upon the highway, the shopkeeper ceases to owe any duty to him in distinction from other travelers. As was held in Heeney v.Sprague, 11 R.I. 456, this does not include responsibility for injuries occasioned by failure to remove snow and ice. See alsoSneeson v. Kupfer, 21 R.I. 560.
The plaintiff's exceptions are overruled, and the cause is remitted to the Superior Court for further proceedings.